Citation Nr: 1212556	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for neuropathy, including as secondary to diabetes.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.  The case comes to the Board from the RO in Roanoke, Virginia. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2011 hearing.

The issues of entitlement to service connection for a psychiatric disorder, diabetes, and neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1974 to January 1976

2.	At his hearing on July 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal with respect to the issues of entitlement to service connection for hepatitis C and entitlement to service connection for cirrhosis of the liver is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, or his or her authorized representative, have been met with respect to the issues of entitlement to service connection for hepatitis C and entitlement to service connection for cirrhosis of the liver.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal with respect to the issues of entitlement to service connection for hepatitis C and service connection for cirrhosis of the liver and, hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those two issues and it the appeals of the denials of service connection for hepatitis C and cirrhosis of the liver are dismissed.


ORDER

The appeal of the denial of service connection for hepatitis C is dismissed.

The appeal of the denial of service connection for cirrhosis of the liver is dismissed. 


REMAND

At the Board hearing in July 2011, the Veteran testified that he was treated at the VA Medical Center in Salem since 1976.  The claims file contained VA treatment records from the period from October 2007 to December 2008.  It does not appear that any efforts were made to obtain additional VA treatment records.  The Board notes that VA regulations provide that VA will make as many requests as are necessary to obtain relevant records from a federal department or agency, such as a VA medical facility. VA will end such efforts only if it concludes that the records sought do not exist, or that further attempts to obtain them would be futile. See 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran contends that he has a psychiatric disorder as a result of learning that another soldier drowned after they went swimming together with a group.  While the Veteran did not initially provide any specifics about this incident or any other stressful experience in service, at his hearing the Veteran testified that the drowning took place in August of 1974 or August 1975.  The Veteran's service personnel records indicate that the Veteran was stationed in Germany from August 1974 until January 1976.   The months of August 1974 and August 1975 are short enough time periods to enable a search to be made to verify if, in fact, a soldier assigned to the Veteran's unit drowned during either of these times.  

Additionally, the Veteran contends that he experienced anxiety and depression since his service.  His VA treatment records indicate that in 2007, adjustment disorder with mixed emotion and behavior, rule out (r/o) mood disorder, and r/o insomnia were diagnosed.  Therefore, the Veteran should be afforded a VA examination to determine whether he has a psychiatric disorder which is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Salem VA Medical Center for the period from 1976 to the present time.  If records do not exist, then the efforts which were made to obtain these records should be documented in the claims file and a formal finding of unavailability should be made and placed in the claims file.

2.  Contact the appropriate sources to attempt to verify the Veteran's account that a soldier was drowned in August 1974 or August 1975 while the Veteran was assigned to Company B, 8th Signal Battalion, 8th Infantry Division, in Germany.  

3.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The examiner should review the claims file in conjunction with the examination and should state that this was done in his or her report.  

The examiner should report all current psychiatric diagnoses.  If PTSD is diagnosed, the specific stressful incident that led to the Veteran's PTSD should be documented.  If a diagnosis other than PTSD is made, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that it onset during service, is medically related to service, or was caused by an in-service injury or event.  A complete rationale for all conclusions and opinions which are expressed in the report of examination should be set forth.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


